PROVOSTY, J.
The plaintiffs, a limited corporation engaged in the printing business, and the defendant, a newspaper writer without other means than his salary, entered into an agreement for the publication of a periodical to be called “The Harlequin.” The distinct understanding was that defendant was in no event to be responsible for the debts of the paper, but that plaintiffs were to look exclusively to the paper for payment. After the publication had been going on for some 14 months, and the paper was owing plaintiffs a matter of some $2,600, plaintiffs informed defendant that they would not go on with the publication unless they were paid cash for each issue of the paper. This payment defendant had not the means of making. He considered the contract with plaintiffs at an end, and entered into an agreement with other parties for the publication of the paper. Thereupon plaintiffs brought this suit, asking that he be condemned to pay the $2,000 debt of the paper. Evidently the demand is in direct conflict with the agreement. Plaintiffs neither deny the agreement, nor that they themselves put an end to it. Their only complaint is that defendant did not exert himself sufficiently in the interest of the paper. If this was so, it was good ground for putting defendant in default; but, instead of so doing, plaintiffs put an end to the contract, the carrying out of which .was the exclusive source from which they, under their express agreement, could look for payment.
Judgment affirmed.